Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin V. Merkel on Feb. 4th, 2021.

The application has been amended as follows: 
1.	(Currently Amended)  A conjugate of formula (I):
(A-Z1-)n-Q-Z2-D        (I),
wherein 
Z1 is not present;
Z2  is –C(O)–;
Q consists of a single amino acid residue or a peptide containing two or three amino acid residues, wherein the N-terminal group of Q is linked to Z2 and wherein one or more of the amino acid residues is optionally phosphorylated;
A is OH of the C-terminal carboxyl group of Q or an enzymatically cleavable moiety –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH);
2 wherein the cholesterol moiety has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where R6 is –O– bonded to Z2; and
n is 1;
wherein at least one of (i) Q including a phosphorylated amino acid, or (ii) A being the enzymatically cleavable moiety –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH), is present; and 
wherein the conjugate is capable of self-assembly in the presence of an enzyme that hydrolyzes the enzymatically cleavable-moiety or an enzyme that dephosphorylates the phosphorylated amino acid.

2.	(Cancelled) 
3.	(Previously Presented)  The conjugate according to claim 1, wherein Q is a single amino acid residue selected from phenylalanine, tyrosine, and phosphorylated tyrosine.
4-5.	(Cancelled)  
6.	(Previously Presented)  The conjugate according to claim 3, wherein the amino acid is phosphorylated tyrosine.
7.	(Previously Presented)  The conjugate according to claim 3, wherein the amino acid is a D-amino acid.
8.	(Cancelled)  
9.	(Previously Presented)  The conjugate according to claim 1, wherein Q is a dipeptide or tripeptide.

11.	(Previously Presented)  The conjugate according to claim 9, wherein the amino acids are all D-amino acids.
12-13.	(Cancelled) 
14.	(Previously Presented)  The conjugate according to claim 1, wherein A is OH.
15.	(Previously Presented)  The conjugate according to claim 1, wherein A is 
–NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH). 
16-35.	(Cancelled)  
36.	(Previously Presented)  The conjugate according claim 9, wherein dipeptide or tripeptide is selected from the group of tyrosinyl-lysine, (phospho)tyrosinyl-lysine, tyrosinyl-lysinyl-tyrosine, or (phospho)tyrosinyl-lysinyl-(phospho)tyrosine where the lysine or lysinyl residue optionally comprises  a fluorophore, a chemotherapeutic agent, an antiangiogenic agent, an immunomodulator agent, an antibiotic, an antigen, or a thermoablative (paramagnetic) particle conjugated to its sidechain.

37.	(Previously Presented)   A conjugate comprising a cholesterol moiety covalently attached to an amino acid residue, and having one of the following structures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Cholesterol-(phospho)y,


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Cholesterol-y,

[AltContent: textbox (,)][AltContent: textbox (,)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
            
cholesterol-(phospho)y-(paclitaxel-succinyl)k,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

cholesterol-(phospho)y-(doxorubicin-succinyl)k,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

cholesterol-(phospho)y-(daunorubicin-succinyl)k,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

cholesterol-(phospho)y-(cisplatin prodrug-succinyl)k, 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

cholesterol-(phospho)y-(fluorouracil-4-hydroxy-3-succinyltetrahydrofuran-2-yl)k,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
		cholesterol-(phospho)y-(paclitaxel-succinyl)k-(phospho)y,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
		cholesterol-(phospho)y-(doxorubicin-succinyl)k-(phospho)y,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
		cholesterol-(phospho)y-(daunorubicin-succinyl)k-(phospho)y,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

cholesterol-(phospho)y-(cisplatin prodrug-succinyl)k-(phospho)y, or

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

cholesterol-(phospho)y-(fluorouracil-4-hydroxy-3-succinyltetrahydrofuran-2-yl)k-(phospho)y.

38.	(Previously Presented)  A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a conjugate according to claim 1.
39.	(Cancelled)
40.	(Previously Presented)  The pharmaceutical composition according to claim 38 wherein the carrier is an aqueous medium.
41.	(Previously Presented)  The pharmaceutical composition according to claim 38, wherein the conjugate is present at a concentration of about 1 M to about 10 mM.
42.	(Previously Presented)  The pharmaceutical composition according to claim 38, wherein the composition has a pH of about 6 to about 8.
43.	(Previously Presented)  The pharmaceutical composition according to claim 38 further comprising a chemotherapeutic agent, anti-neoplastic agent, an antiangiogenic agent, an immunomodulator agent, an antibiotic, an antigen, or a combination thereof.
44.	(Previously Presented)  The pharmaceutical composition according to claim 38, wherein the conjugate is present in the form of a nanoparticle aggregate.
45.	(Cancelled)  
46.	(Withdrawn – Currently Amended)  A method for treating a cancerous condition comprising:
administering to a subject having a cancerous condition a therapeutically effective amount of the conjugate according to claim 1, wherein said administering is effective to cause intracellular or pericellular self-assembly of an enzymatically modified form of the conjugate in or around cancer cells that express an esterase that hydrolyzes –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH)[[,]] or a phosphatase that dephosphorylates wherein said intracellular or pericellular self-assembly promotes cancer cell death to treat the cancerous condition.  

47-55.	(Cancelled)  

57-58.	(Cancelled)  
59.	(Withdrawn- Previously Presented)  The method according to claim 46 further comprising:
administering to the subject a chemotherapeutic agent, an immunotherapeutic agent, or a radiotherapeutic agent.

60-63.	(Cancelled) 
64.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the subject is a mammal.
65.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the subject is a human.
66.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the cancer cell is present in a solid tumor.
67.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the cancer cell is a metastatic cell.
68.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the cancerous condition is selected from the group of cancers or neoplastic disorders of the brain and CNS, pituitary gland, breast, blood, lymph node, lung, skin, bone, head and neck, oral, eye, gynecological tissues, genitourinary, and gastrointestinal.
69.	(Withdrawn- Previously Presented)  The method according to claim 46, wherein the conjugate or pharmaceutical composition is administered with a conjugate dose of between about 1 g to about 100 mg. 


80.	(Withdrawn – Currently Amended)  A method for stimulating an immunoresponse comprising:
contacting a cell that expresses an esterase with hydrolytic activityor a phosphatase with the conjugate according to claim 1, wherein said contacting is effective to cause –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH)or dephosphorylation of the phosphorylated amino acid to form a modified conjugatecausing intracellular or pericellular self-assembly of the modified conjugate, and stimulating an immune response against the contacted cell.

81-89.	(Cancelled)  

contacting a target cell that expresses a cell surface-bound enzyme having hydrolytic activity or phosphatase phosphatase the –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH)[[,]] or dephosphorylate [[a]] the phosphorylated amino acidto form a modified conjugate and thereby cause in situ self-assembly of the modified conjugate to form a network on or near the inner or outer surface of the target cell. 

91-106.  (Cancelled)  
107.	(Withdrawn – Currently Amended)  A hydrogel comprising a plurality of conjugates according to claim 1, or the dephosphorylated conjugate or the conjugate comprising the enzymatic cleavage product of the moiety –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH) 
108.	(Withdrawn – Currently Amended)  A nanoparticle comprising a plurality of conjugates according to claim 1, or the dephosphorylated conjugate or the conjugate comprising the enzymatic cleavage product of the moiety –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH) 
109.	(Withdrawn – Currently Amended)  A nanofiber comprising a plurality of conjugates according to claim 1, or the dephosphorylated conjugate or the conjugate comprising the enzymatic cleavage product of the moiety –NH–(CH2)2–O–C(O)–(CH2)2–C(O)–NH–(CH2)2–SO2(OH) 
110.	(Withdrawn - Previously Presented)  The nanoparticle according to claim 108 further comprising a chemotherapeutic agent, an antineoplastic agent, an antiangiogenic agent, an immunomodulator agent, an antibiotic, an antigen, or a combination thereof.


116.	(Withdrawn - Previously Presented)  A method for treating a cancerous condition comprising:
administering to a subject having a cancerous condition a therapeutically effective amount of the nanoparticle according to claim 108, wherein said administering is effective to treat the cancerous condition. 
 
117-136.  (Cancelled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to a method for treating a cancerous condition wherein the therapeutically effective amount of the conjugate is effective to cause intracellular or pericellular self-assembly, or both intracellular and pericellular self-assembly, of the conjugate upon enzymatic cleavage of the enzymatically cleavable-moiety, enzymatic dephosphorylation of the phosphorylated amino acid, or enzymatic desulfation of the sulfated amino acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 6, 7, 9, 11, 14, 15, 36-38, 40-44, 46, 56, 59, 64-69, 80, 90, 107-110, and 116 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.

Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654